The undersigned have reviewed the prior Order based upon the record of the proceedings before Deputy Commissioner Ford.  The undersigned having found that at the deputy commissioner hearing on April 18, 2001 at Central Prison in Raleigh, North Carolina the plaintiff, by his own statement on the record, elected to take dismissals without prejudice in these actions;
WHEREAS, IT IS ORDERED that plaintiff's claims be DISMISSED without prejudice.
This the 14th day of December, 2001.
                                   S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER